DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 September 2019, 30 March 2020, 11 May 2021, and 13 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about 1000 cycles” in claims 6 and 13 is a relative term which renders the claim indefinite. The term “about 1000 cycles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how many cycles need to occur to be “about 1000”; there is no defined range for “about” and therefore renders the claim indefinite.

Claim Interpretation
The claimed “computer readable storage medium” of claims 15-20 is considered to be limited to statutory subject matter based on the definition in paragraph [0035] of the Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clifton (US 20190311129) in view of Grisenthwaite et al. (US 20190205140).
As per claims 1, 8, and 15, Clifton discloses a system, program product, and computer-implemented method comprising: receiving, by a processor, a test scenario including a first load instruction from a first memory location flagged with a notification and a speculative memory access instruction from a second memory location following the first load instruction; executing, by the processor, the first load instruction from the first memory location; and executing, by the processor, the speculative storage access instruction from the second memory location (see paragraphs [0059]-[0065] where the system tests execution of various instructions to monitor their accesses and speculative accesses to different memory locations).

However, Grisenthwaite et al. teaches receiving, by a processor, a first load instruction from a first memory location flagged with a delay notification and a speculative memory access instruction from a second memory location following the first load instruction; executing, by the processor, the first load instruction from the first memory location and delaying a return of data from the first memory location for a number of processor cycles; and executing, by the processor, the speculative storage access instruction from the second memory location during the delay in returning the data from the first memory location (see paragraphs [0019]-[0031], [0079]-[0101], and [0113] where the second instruction, i.e. the instruction after the barrier, is executed during the delay of the first instruction).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the explicit delay of Grisenthwaite et al. in the Clifton system.
Motivation to do so would have been to protect against speculation-based cache-timing side-channel attacks (see Grisenthwaite et al. paragraph [0041]).
As per claims 2, 9, and 16, the modified Clifton and Grisenthwaite et al. system discloses blocking preloading from the first memory location into a cache (see Grisenthwaite et al. paragraphs [0019]-[0031] and [0108]).
As per claims 3, 10, and 17, the modified Clifton and Grisenthwaite et al. system generally discloses the use of exception levels (see Grisenthwaite et al. paragraph [0132]), but fails to explicitly disclose generating an exception based on the speculative memory access.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to raise an exception in response to the speculative memory access in the 
As per claims 4, 5, 11, 12, 18, and 19, the modified Clifton and Grisenthwaite et al. system discloses the speculative memory access instruction is on a branch not taken path where the branch decision is dependent on information from the first load instruction from the first memory location and the speculative memory access instruction immediately follows the first load instruction and is dependent, either directly or indirectly, on information returned from the first load instruction from the first memory location. (see Clifton paragraphs [0059]-[0065] and Grisenthwaite et al. paragraphs [0032], [0113], and [0132]-[0139]).
As per claims 6 and 13, the modified Clifton and Grisenthwaite et al. system discloses delaying for a number of processor cycles but fails to explicitly disclose this number is greater than about 1000 cycles.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to delay the first instruction in the modified Clifton and Grisenthwaite et al. system by any number of processor cycles with the predictable results of controlling the length of the delay.
As per claims 7, 14, and 20, the modified Clifton and Grisenthwaite et al. system discloses detecting a security leak during execution of instructions on a speculative path following the speculative memory access instruction by scanning for an observable change to microarchitected results of the test scenario (see Clifton paragraphs [0063]-[0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to speculative instructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419